Citation Nr: 1412331	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-47 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a lightning strike to include right hip, leg, and foot disorders. 

2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, and from June to December 2007.  The Veteran also served in the U.S. Army Reserve for approximately 30 years. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the VA RO in Detroit, Michigan. 

These issues were remanded by the Board for further development in April 2013. 

The Board notes that it has reviewed the Veteran's claims file, to include documents of record that have been included in his paperless claims file. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case with a waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013). 

The issue of entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown by the most probative and credible evidence of record to have a diagnosed right hip, leg, or foot disability that is etiologically related to a disease, injury, or event in service.






CONCLUSION OF LAW

Service connection is not warranted for residuals of a lightning strike to include right hip, leg, and foot disorders.  See 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's relevant VA medical records are in the file.  While the claims file contains dozens of service treatment records reflecting medical treatment the Veteran received during service between 1975 and 2005, service treatment records pertaining to the Veteran's service between June and December 2007 are not of record.  However, as will be discussed below, the Veteran's claim for entitlement to service connection for residuals of a lightning strike to include right hip, leg, and foot disorders is being denied on the basis of no current diagnosis.  Without a diagnosis of a current disability, additional development to obtain the Veteran's missing service treatment records would not further his claim.  Such a remand with regard specifically to this claim would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  As such, the Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA medical examination with regard to this claim in May 2013.  The examiner reviewed the claims files, conducted the appropriate tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges that the Veteran indicated in a June 2013 statement that he felt that this VA opinion was incorrect with regard to this claim.  However, as discussed, the Board finds that the examiner fully considered the Veteran's reported symptoms and examined the Veteran.  Therefore, for the purposes of determining whether the Veteran has a diagnosed disability pertaining to his right hip, leg, or foot, which is the crux of this issue, this examination is adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran contends that he has residuals of a lightning strike to include right hip, leg, and foot disorders.

The evidence of record reflects that the Veteran was struck by lightning in 1990.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim, the competent medical evidence of record does not show the Veteran to have a current diagnosis of a right hip, leg, or foot disability.

Specifically, the October 2008 VA examination report noted that the Veteran suffered a lightning strike in 1990, with residuals of intermittent numbness in the bilateral feet.  It was further noted that it is not possible to provide a more precise diagnosis without resorting to mere speculation; this is a known symptom that may follow lightning strikes.   

An October 2009 VA treatment record noted the Veteran as having paresthesias of the first and second toes of the bilateral "feet-neuropathy ? secondary to remote lightning strike versible reversible etiology." It was noted that the Veteran had a 2.5 month history of paresthesias of the bilateral big toes which was now improving.  A November 2009 VA treatment record noted that the Veteran complained of bilateral toe numbness.  It was noted that this was unlikely to be related to a peripheral neuropathy, given it is so focal and the examiner would expect more diffuse findings.  Additionally, it was noted that the Veteran was without abnormal laboratory testing that could explain a peripheral neuropathy.  It was noted that there was a possibility of radiculopathy involving possibly L5 level.  Physical examination was essentially normal, which could be consistent with patient improvement, and it was noted that it would be "? If testing would show radiculopathy."  It was indicated, however, that they would proceed with EMG/NC studies to evaluate and consider further testing with MRI based on results.  The VA treatment records in the paperless claims file reflect that further testing was scheduled but that the Veteran cancelled on multiple occasions. 

The May 2013 VA examination reports documented complaints of intermittent leg weakness and intermittent foot pain.  The examiner noted that the Veteran has noticed intermittent weakness and discomfort of the right lower extremity but this would be inconsistent with damage of the nerves or muscle from electrical surge from lightning.  It was noted that the Veteran was evaluated by neurology in 2009, and they had recommended an EMG for further evaluation, even though the Veteran's neurological examination was normal.  However, the Veteran did not follow through with their recommendations.  The examination in the evaluation in this compensation and pension examination was normal.  The examiner determined that there is no evidence in the examination or in the claims file of any abnormal pathology of the foot, knee, or hip. 

The Board has considered that the October 2009 VA treatment record noted the Veteran as having paresthesias.  However, it appears that this assessment was based solely on the Veteran's subjective complaints.  No underlying diagnosis for these subjective complaints was provided.  Diagnoses of neuropathy and radiculopathy were noted as being questionable.  Despite multiple scheduled attempts, the Veteran never followed up with the recommended EMG/NC studies in order to clarify these complaints.  Further, neither the October 2008 or the May 2013 VA examination reports were able to provide diagnoses for the Veteran's reported symptoms.  

A symptom alone, such as pain or numbness, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001)).  Thus, without a specific diagnosis of a diagnosed right hip, leg, or foot disability of some kind at any time during the appeal period, there may be no service connection for this claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The Board has considered the Veteran's contentions that he has residuals of a lightning strike that include right hip, leg, and foot disorders.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether he has current diagnosis of a disability related to a lightning strike that occurred over 20 years ago.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, the Board finds that while the Veteran is competent to report experiencing symptoms, such as numbness or weakness, he is not competent to provide a diagnosis for these symptoms.  As such, the Veteran's lay assertions are far outweighed by the medical evidence of record.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt rule does not apply.  The Veteran's claim of entitlement to service connection for residuals of a lightning strike to include right hip, leg, and foot disorders must be denied.  See 38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to service connection for residuals of a lightning strike to include right hip, leg, and foot disorders is denied.


REMAND

The Veteran has asserted that he developed a back disorder prior to June 2007 which was aggravated during his period of active service from June to December 2007.  Additional development is required prior to the adjudication of this claim.   

In May 2013, the Veteran underwent a VA examination.  The examiner reviewed the claims file and diagnosed the Veteran with a lumbar strain.   The Veteran reported that he began to notice back discomfort post several years after the 1991 lightning strike.  The pain is in the right lower back, where he was hit with an electrical surge travelling down the right leg out the right great toe.  An August 2, 1990, enlistment examination for the Reserve noted a normal examination.  He was transferred to St. Mary's in Sparta on August 9, 1990.  An August 10, 1990, notation noted no residual effects from lightning.  The Veteran's service and claims file show no evaluation for any complaints related to the back in service post the lightning strike.  The examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the record of a lightning strike is noted in the service file and the Veteran's personal history was taken into account in rendering this opinion.  The Veteran reported that his back discomfort began several years after the lightning strike.  However, the examiner determined that this would be inconsistent with muscle or nerve damage as a result of this exposure to the electric surge from the lightning strike, as one would have expected immediate symptoms.  X-rays of the lumbar spine were noted to be normal.

The examiner also determined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The Veteran stated that he began to notice discomfort in the lower back on the right side and described it at that time as a stiffness.  He stated that the current symptoms are very similar to that description.  The x-rays were noted to be normal.  Therefore, given the patient's description and the examination showing only minimal discomfort in the back muscle and only on the right side, which the Veteran stated is the location of the lightning strike, the examiner concluded that the back discomfort was not aggravated by activities in Iraq.

While the May 2013 examiner indicated that one would have expected immediate symptoms following exposure to the electric surge from the lightning strike, he or she provided no basis for this expectation.  Since this examination, the Veteran has submitted medical literature stating that complications from lightning strikes can be delayed and progressive.  This literature was obviously not discussed by the examiner.

Moreover, while the May 2013 VA examiner noted that x-rays of the lumbar spine were normal, the Veteran asserted in a June 2013 statement that he was never given an x-ray during this examination.  Additionally, the October 2008 x-ray was not normal but instead revealed that the Veteran had mild lower lumbar facet arthropathy.

In light of the foregoing, the Board finds that the Veteran should be scheduled for another VA examination with regard to this claim.  

Additionally, as noted above, service treatment records pertaining to the Veteran's service between June and December 2007 are not of record.  A July 2008 response to a request for these records from 303 MP CO CBT SPT indicated that these records were held at Eight U.S. Army, 26400 West 11 Road, Southfield, Michigan 48034.  A letter was sent to this address on August 29, 2008.  No response was received.  As such, upon remand, a request should be made again for records from this address.  All responses should be associated with the record. 

Finally, any and all VA treatment records that have not yet been associated with the claims file should be obtained.
Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file.

2. Request the Veteran's service treatment records for the period of June to December 2007 from Eight U.S. Army, 26400 West 11 Road, Southfield, Michigan 48034.  All responses, included  negative responses, should be associated with the claims file.

3. Schedule the Veteran for the appropriate VA exam to answer the following questions.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner should respond to the following questions. 

a. Does the Veteran have a current back disability?  The examiner should address any type of disability, to include those of a musculoskeletal or neurological nature.  The examiner should note the October 2008 x-ray report and request further x-rays or EMG studies, if determined to be necessary.  

b. If it is determined that the Veteran does have a current back disability, did the Veteran have a back disability prior to the period of active duty between June and December 2007?  If it is determined that the Veteran did have a back disorder prior to June 2007, was the back disability aggravated during active service between June and December 2007?  The focus of the inquiry here is whether a pre-June 2007 back disorder permanently increased in severity between June and December 2007 beyond the normal progression of the disability.  

In assessing this question, the examiner should note the Veteran's credible lay statements that he experienced increased back pain during his active duty in Iraq between June and December 2007 as a result of wearing heavy body armor.  The examiner should also note that while service treatment records of record dated between 1975 and 2005 are entirely negative for a back disorder, the Veteran is a credible historian with respect to back pain. 

c. If the examiner finds that the Veteran did not have a back disability prior to June 2007, the examiner should comment on whether it is at least as likely as not (50 percent or more probability) that a currently diagnosed back disorder is related to any in-service disease, event, or injury, to include his stated back pain during service. 

Please explain the reasons behind any opinions expressed and conclusions reached.  Please discuss the medical literature provided by the Veteran regarding the delayed onset of residuals following a lightning strike.  The examiner is further reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5. After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


